              Case 2:20-cv-01686-RSM Document 45 Filed 03/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10     BLACKSTONE INTERNATIONAL, LTD.,                      CASE NO. 2:20-CV-001686-RSM
       a Maryland corporation,
11
                         Plaintiff,                         ORDER GRANTING PLAINTIFF’S
12                                                          MOTION FOR LEAVE TO FILE A
              v.                                            SINGLE CONSOLIDATED
13                                                          OPPOSITION TO DEFENDANTS’
       E2 LIMITED, a Hong Kong company;                     TWO MOTIONS TO DISMISS
14     COLLIN CARPENTER, individually and
       on behalf of his marital community; BIG
15     BOX SALES & MARKETING, INC.; a
       Washington corporation; TECHNOMATE
16     MANUFACTORY, LTD.,
17                        Defendants.
18

19           THIS MATTER having come before the Court on Plaintiff’s Motion for Leave to File a

20   Single Consolidated Opposition to Defendants’ Two Motions to Dismiss, or, In the Alternative,

21   for Over-Length Oppositions (the “Motion”), and the Court having considered the pleadings and

22   papers filed in this action, and all other matters properly before the Court,

23   \\\\\

24   \\\\\

25   \\\\\

26   \\\\\

27   \\\\\


     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO FILE CONSOLIDATED OPPOSITION - 1
                 Case 2:20-cv-01686-RSM Document 45 Filed 03/22/21 Page 2 of 2



 1          IT IS ORDERED that the Motion is GRANTED.
 2          1.       Plaintiff Blackstone International, Ltd. may file a single consolidated opposition,
 3   not to exceed 48 pages, in response to Defendant Technomate Manufactory, Ltd.’s Motion to
 4   Dismiss First Amended Complaint for Lack of Personal Jurisdiction [Dkt. #21] and Defendant
 5   E2 Limited’s Motion to Dismiss First Amended Complaint for Lack of Personal Jurisdiction, and
 6   in the Alternative, to Compel Arbitration [Dkt. #24] (collectively, the “Motions to Dismiss”).
 7          2.       Defendants Technomate Manufactory, Ltd. and E2 Limited may together file a
 8   single consolidated reply, not to exceed 24 pages, in support of the Motions to Dismiss, if they so
 9   choose.
10

11          DATED this 22nd day of March 2021.
12

13

14

15
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO FILE CONSOLIDATED OPPOSITION - 2
